ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that BENJAMIN A. POREDA of TRENTON, who was admitted to the bar of this State in 1957, and who was suspended from practice for a period of three months on March 21, 1995, for presentation of a forged insurance identification card to legal authorities, and who remains suspended at this *42time, be disbarred for preparing and assisting in the preparation of wills in which respondent was given a residuary interest in the estate, in violation of RPC 1.8 and RPC 8.4(a); for continuing to represent a client after the effective date of his suspension from practice, for failing to inform the client of his suspension, for falsely certifying to the Office of Attorney Ethics that he had no matters pending after his suspension, and for cashing a settlement check, in violation of RPC 8.1(a) and RPC 8.4(c); for attempting to persuade a grievant to withdraw the grievance against him, in violation of RPC 8.4(d); and for the criminal conviction arising from respondent’s conspiring with an employee of the New Jersey Division of Motor Vehicles to arrange for the alteration of official records relating to respondent’s motor alteration of official records relating to respondent’s motor vehicle violations history, in violation of RPC 8.4(b), (c) and (d);
And BENJAMIN A. POREDA having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that BENJAMIN A. POREDA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that BENJAMIN A. POREDA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.